



Exhibit 10.1
CATALENT, INC.
2018 OMNIBUS INCENTIVE PLAN
1.Purpose. The purposes of the Catalent, Inc. 2018 Omnibus Incentive Plan are to
provide a means through which the Company and its Affiliates (each as defined
below) may attract and retain key personnel and to provide a means whereby
directors, officers, employees, consultants and advisors (and prospective
directors, officers, employees, consultants and advisors) of the Company and its
Affiliates can acquire and maintain an equity interest in the Company, or be
paid incentive compensation, including incentive compensation measured by
reference to the value of Common Stock (as defined below), thereby strengthening
their commitment to the welfare of the Company and its Affiliates and aligning
their interests with those of the Company’s stockholders.
The Plan (as defined below) shall serve as the successor to the 2014 Omnibus
Incentive Plan (the “2014 Plan”). If the Company’s stockholders approve this
Plan, no additional grant of awards will be made under the 2014 Plan after the
Effective Date. All outstanding awards under the 2014 Plan, however, shall
continue in effect in accordance with their terms, consistent with the 2014
Plan.
2.Definitions.
2.1The following definitions shall be applicable throughout the Plan.
(a)“Absolute Share Limit” has the meaning given such term in Section 5(b) of the
Plan.
(b)“Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the Company. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.
(c)“Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award and Performance Compensation
Award granted under the Plan.
(d)“Board” means the Board of Directors of the Company.
(e)“Cause” means, as to any Participant, unless the applicable Award agreement
states otherwise, “Cause” as such term or any correlative term may be defined in
any employment agreement with respect to such Participant in effect at the time
of the Participant’s termination of employment with a Service Recipient, or, if
there is no such employment agreement or such term or any correlative term is
not defined therein, (i) the Participant’s willful failure to perform duties,
which is not cured within 15 days following written notice, (ii) the
Participant’s conviction or confessing to or becoming subject to proceedings
that provide a reasonable basis for the Company to believe that the Participant
has engaged in a (x) felony, (y) crime involving dishonesty, or (z) crime
involving moral turpitude and which is demonstrably injurious to the Company or
its Subsidiaries, (iii) the Participant’s willful malfeasance or misconduct that
is demonstrably injurious to the Company or its Subsidiaries, or (iv) breach by
the Participant of the material terms of any agreement with the Company or its
Subsidiaries, including any non-competition, non-solicitation or confidentiality
provision thereof. For purposes of this definition, no act or failure to act
shall be deemed “willful” unless effected by the Participant other than in good
faith.
(f)“Change in Control” means, unless the applicable Award agreement provides
otherwise, any of the following:
(i)the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of more than 50% (on a fully
diluted basis) of either (A) the then outstanding shares of Common Stock, taking
into account as outstanding for this purpose such Common Stock issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
and the exercise of any similar right to acquire such Common Stock or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; provided, however, that
for purposes of this Plan, the following acquisitions shall not constitute a
Change in Control: (I) any acquisition by the Company or any Affiliate; (II) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any Affiliate; or (III) in respect of an Award held by a particular
Participant, any acquisition by the Participant or any group of Persons
including the Participant (or any entity controlled by the Participant or any
group of Persons including the Participant);
(ii)during any period of twenty-four months, individuals who, at the beginning
of such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof, whose election or nomination
for election was approved by a





--------------------------------------------------------------------------------





vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-12 of Regulation 14A under the Exchange Act, with respect to directors
or as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director; or
(iii)the sale, transfer or other disposition of all or substantially all of the
assets of the Company to any Person that is not an Affiliate of the Company.
(g)“Code” means the Internal Revenue Code of 1986 and any successor thereto.
Reference in the Plan to any section of the Code shall be deemed to include any
regulation or other interpretative guidance under such section, and any
amendment or successor provision to such section, regulation or guidance.
(h)“Committee” means the Compensation and Leadership Committee of the Board or
subcommittee thereof if required with respect to actions taken to comply with
Section 162(m) of the Code in respect of Awards or, if no such Compensation
Committee or subcommittee thereof exists, the Board.
(i)“Common Stock” means the common stock, par value $0.01 per share, of the
Company (and any stock or other securities into which such Common Stock may be
converted or into which it may be exchanged).
(j)“Company” means Catalent, Inc., a Delaware corporation, and any successor
thereto.
(k)“Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.
(l)“Designated Foreign Subsidiaries” means all Affiliates organized under the
laws of any jurisdiction or country other than the United States of America that
may be designated by the Board or the Committee from time to time.
(m)“Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of the Company or its
Affiliates; (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Service Recipient for Cause;
(iii) whether in writing or orally, maligning, denigrating or disparaging the
Company, its Affiliates or their respective predecessors and successors, or any
of the current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publishing (whether
electronically, in writing or orally) statements that tend to portray any of the
aforementioned persons or entities in an unfavorable light; (iv) the breach of
any non-competition, non-solicitation or other agreement containing restrictive
covenants, with the Company or its Affiliates; or (v) fraud or conduct
contributing to any financial restatement or irregularity, as determined by the
Committee in its sole discretion. Notwithstanding the foregoing, this definition
is not intended to, and shall not be interpreted in a manner that limits or
restricts a Participant (or any other person or entity) from (1) initiating
communications directly with, cooperating with, providing relevant information
to, or otherwise assisting in an investigation by (A) the SEC or any other
governmental, regulatory, or legislative body regarding a possible violation of
any federal law relating to fraud or any SEC rule or regulation; or (B) the U.S.
Equal Employment Opportunity Commission or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws; (2) responding to any inquiry from
any such governmental, regulatory, or legislative body or official or
governmental authority; or (3) participating, cooperating, testifying, or
otherwise assisting in any governmental action, investigation, or proceeding
relating to a possible violation of any such law, rule or regulation
(n)“Disability” means, as to any Participant, unless the applicable Award
agreement states otherwise, “Disability” as such term may be defined in any
employment agreement in effect at the time of the Participant’s termination of
employment with a Service Recipient, or, if there is no such employment
agreement or such term is not defined therein, the Participant becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform the Participant’s duties.
(o)“Effective Date” means October 31, 2018, the date of the Company’s 2018
Annual Meeting of Shareholders (or, if such Annual Meeting is adjourned or
otherwise postponed, such later date).
(p)“Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, (ii) if required to
comply with Section 162(m) of the Code, an “outside director” within the meaning
of Section 162(m) of the Code and (iii) an “independent director” under the
rules of the NYSE or any other securities exchange or inter-dealer quotation
system on which the Common Stock is listed or quoted, or a person meeting any
similar requirement under any successor rule or regulation.





--------------------------------------------------------------------------------





(q)“Eligible Person” means any (i) individual employed by the Company or an
Affiliate, (ii) director or officer of the Company or an Affiliate,
(iii) consultant or advisor to the Company or an Affiliate who may be offered
securities registrable pursuant to a registration statement on Form S-8 under
the Securities Act, or (iv) any prospective employee, director, officer,
consultant or advisor who has accepted an offer of employment or consultancy
from the Company or one of its Affiliates (and would satisfy the provisions of
clauses (i) through (iii) above once he or she begins employment with or
providing services to the Company or one of its Affiliates).
(r)“Exchange Act” means the Securities Exchange Act of 1934 and any successor
thereto. Reference in the Plan to any section of (or rule under) the Exchange
Act shall be deemed to include any rule or interpretative guidance under such
section or rule, and any amendment or successor provision to such section, rule
or guidance.
(s)“Exercise Price” has the meaning given such term in Section 7(b) of the Plan.
(t)“Fair Market Value” means, on a given date, (i) if the Common Stock is listed
on a national securities exchange, the closing sales price of the Common Stock
reported on the primary exchange on which the Common Stock is listed and traded
on such date, or, if there is no such sale on that date, then on the last
preceding date on which such a sale was reported, (ii) if the Common Stock is
not listed on any national securities exchange but is quoted in an inter-dealer
quotation system on a last-sale basis, the average between the closing bid price
and ask price reported on such date, or, if there is no such sale on that date,
then on the last preceding date on which a sale was reported, or (iii) if the
Common Stock is not listed on a national securities exchange or quoted in an
inter-dealer quotation system on a last-sale basis, the amount determined by the
Committee in good faith to be the fair market value of the Common Stock.
(u)“GAAP” means those accounting principles generally accepted in the United
States from time to time.
(v)“Immediate Family Members” has the meaning given such term in Section 14(b)
of the Plan.
(w)“Incentive Stock Option” means an Option that is designated by the Committee
as an incentive stock option as described in Section 422 of the Code and
otherwise meets the requirements set forth in the Plan.
(x)“Indemnifiable Person” has the meaning given such term in Section 4(e) of the
Plan.
(y)“Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code, to the extent
applicable.
(z)“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.
(aa)    “Non-Employee Director” means a member of the Board who is not an
employee of the Company or any Affiliate.
(bb)    “NYSE” means the New York Stock Exchange.
(cc)    “Option” means an Award granted under Section 7 of the Plan.
(dd)    “Option Period” has the meaning given such term in Section 7(c) of the
Plan.
(ee)    “Other Stock-Based Award” means an Award granted under Section 10 of the
Plan.
(ff)    “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.
(gg)    “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.
(hh)    “Performance Criteria” means the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goals for a
Performance Period with respect to any Performance Compensation Award under the
Plan.
(ii)    “Performance Formula” means, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.
(jj)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria.
(kk)    “Performance Period” means one or more periods, as the Committee may
select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to, and the
payment of, a Performance Compensation Award.
(ll)    “Permitted Transferee” has the meaning given such term in Section 14(b)
of the Plan.





--------------------------------------------------------------------------------





(mm)    “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
(nn)    “Plan” means this Catalent, Inc. 2018 Omnibus Incentive Plan, as it may
be amended from time to time.
(oo)    “Restricted Period” means the period determined by the Committee during
which an Award is subject to restrictions or, as applicable, the period within
which performance is measured for purposes of determining whether an Award has
been earned.
(pp)    “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include a requirement that the Participant remain
continuously employed or provide continuous services for a specified period),
granted under Section 9 of the Plan.
(qq)    “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver shares of Common Stock, cash, other securities or other property,
subject to certain restrictions (which may include a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period), granted under Section 9 of the Plan.
(rr)    “SAR Period” has the meaning given such term in Section 8(c) of the
Plan.
(ss)    “SEC” means the U.S. Securities and Exchange Commission.
(tt)    “Securities Act” means the Securities Act of 1933 and any successor
thereto. Reference in the Plan to any section of (or rule under) the Securities
Act shall be deemed to include any rule or interpretative guidance under such
section or rule, and any amendment or successor provision to such section, rule
or guidance.
(uu)    “Service Recipient” means, with respect to a Participant holding a given
Award, either the Company or an Affiliate of the Company by which the original
recipient of such Award is, or following a Termination was most recently,
principally employed or to which such original recipient provides, or following
a Termination was most recently providing, services, as applicable.
(vv)    “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.
(ww)    “Strike Price” has the meaning given such term in Section 8(b) of the
Plan.
(xx)    “Subsidiary” means, with respect to any specified Person:
(i)any corporation, association or other business entity of which more than 50%
of the total voting power of shares of such entity’s voting securities (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and
(ii)any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).
(yy)    “Substitute Award” has the meaning given such term in Section 5(g) of
the Plan.
(zz)    “Sub-Plan” means any sub-plan to this Plan that has been adopted by the
Board or the Committee for the purpose of permitting the offering of Awards to
employees (and other service providers) of certain Designated Foreign
Subsidiaries or otherwise outside the United States of America, with such
sub-plan designed to comply with local laws applicable to offerings in
applicable foreign jurisdictions or to obtain more favorable tax or other
treatment for a Participant, the Company or its Affiliates. Although any
Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with applicable local laws, the Absolute Share Limit shall apply
in the aggregate to the Plan and any Sub-Plan adopted hereunder.
(aaa)    “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient.
2.2Rules of Construction. Unless the context otherwise requires:
(a)a capitalized term has the meaning assigned to it in this Plan;
(b)“or” shall be deemed in all cases, unless expressly noted otherwise, to be
both inclusive and exclusive;
(c)an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;





--------------------------------------------------------------------------------





(d)any contract, instrument, law, or regulation defined or referred to in this
Plan means such contract, instrument, law, or regulation as from time to time
amended, modified. or supplemented;
(e)references to “hereof”, “herein”, “hereunder”, “hereby” and similar terms
shall refer to this entire Plan;
(f)references to “including” in this Plan shall mean “including, without
limitation,” whether or not so specified;
(g)the word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends, and such phrase shall not mean “if”; and
(h)masculine pronouns and other words of masculine gender shall refer to
individuals of any gender.
3.Effective Date; Duration. The Plan shall become effective as of the Effective
Date, provided that the Plan is approved by the Company’s stockholders on such
date. The expiration date of the Plan, on and after which date no Award may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.
4.Administration.
(a)The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 under the Exchange Act (if the Board is not
acting as the Committee under the Plan) or necessary to obtain the exception for
performance-based compensation under Section 162(m) of the Code, as applicable,
it is intended that each member of the Committee shall, at the time he or she
takes any action with respect to an Award under the Plan that is subject to Rule
16b-3, or Section 162(m) of the Code, as applicable, be an Eligible Director.
However, the fact that a Committee member shall fail to qualify as an Eligible
Director shall not invalidate any Award granted by the Committee that is
otherwise validly granted under the Plan.
(b)Subject to the provisions of the Plan and applicable law, the Committee shall
have the sole and plenary authority, in addition to other express powers and
authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited,
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, shares of Common
Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant or of the Committee; (vii) interpret,
administer, reconcile any inconsistency in, correct any defect in or supply any
omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (viii) establish, amend, suspend, or waive any rules
and regulations and appoint such agents as the Committee shall deem appropriate
for the proper administration of the Plan; (ix) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan; and (x) adopt Sub-Plans.
(c)Except to the extent prohibited by applicable law or the applicable rules and
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company are listed or traded, the Committee may allocate
all or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time. Without limiting the generality of the
foregoing, the Committee may delegate to one or more officers of the Company or
any Subsidiary the authority to act on behalf of the Committee with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Committee herein, and which may be so delegated as a
matter of law, except for grants of Awards to persons (i) who are Non-Employee
Directors or otherwise are subject to Section 16 of the Exchange Act or (ii) who
are, or who are reasonably expected to be, “covered employees” for purposes of
Section 162(m) of the Code.
(d)Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any document evidencing an Award granted pursuant to
the Plan shall be within the sole discretion of the Committee, may be made at
any time and shall be final, conclusive and binding upon all persons or
entities, including the Company, any of its Affiliates, any Participant, any
holder or beneficiary of any Award, and any stockholder of the Company.
(e)No member of the Board, the Committee or any employee or agent of the Company
or any Subsidiary (each such person, an “Indemnifiable Person”) shall be liable
for any action taken or omitted to be taken or any determination made with
respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including reasonable attorneys’ fees and expenses) that
may be imposed upon or incurred by such Indemnifiable Person in connection with
or resulting from any action, suit or proceeding to which such Indemnifiable
Person may be a party or in which such Indemnifiable





--------------------------------------------------------------------------------





Person may be involved by reason of any action taken or omitted to be taken or
determination made under the Plan or any Award agreement and against and from
any and all amounts paid by such Indemnifiable Person with the Company’s
approval, in settlement thereof, or paid by such Indemnifiable Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Indemnifiable Person, and the Company shall advance to such Indemnifiable Person
any such expenses promptly upon written request (which request shall include an
undertaking by the Indemnifiable Person to repay the amount of such advance if
it shall ultimately be determined as provided below that the Indemnifiable
Person is not entitled to be indemnified); provided, that the Company shall have
the right, at its own expense, to assume and defend any such action, suit or
proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that any act, omission or
determination of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
the Company’s or any Subsidiary’s organizational documents or its Standards of
Business Conduct or other applicable code of conduct. The foregoing right of
indemnification shall not be exclusive of or otherwise supersede any other right
of indemnification to which such Indemnifiable Persons may be entitled under the
Company’s certificate of incorporation, bylaws or other organizational document,
as a matter of law, individual indemnification agreement or contract or
otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.
(f)Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. Any such action by the Board
shall be subject to the applicable rules of the NYSE or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted. In any such case, the Board shall have all the authority granted to the
Committee under the Plan.
5.Grant of Awards; Shares Subject to the Plan; Limitations.
(a)The Committee may, from time to time, grant Awards to one or more Eligible
Persons.
(b)Subject to Section 12 and Section 5(d) of the Plan, no more than [15,600,000]
shares of Common Stock shall be available for Awards under the Plan (which share
limit is comprised of (i) [12,950,749] new shares of Common Stock authorized for
issuance under the Plan plus (ii) [2,649,251] shares of Common stock that
remained available for future grants under the 2014 Plan as of July 1, 2018).
The number of shares set forth in clause (ii) above will be reduced by one share
for each share subject to an option or stock appreciation right granted under
the 2014 Plan on or after July 1, 2018 and prior to the Effective Date and by
2.25 shares for each share subject to awards (other than options and stock
appreciation rights) granted under the 2014 Plan on or after July 1, 2018 and
prior to Effective Date (the aggregate share limit after such reduction and
after adding any share added back to the Plan under Section 5(d) relating to an
award under the 2014 Plan, the “Absolute Share Limit”). The Absolute Share Limit
shall be reduced on a one-for-one basis for each share of Common Stock subject
to an Option or Stock Appreciation Right granted under the Plan and by a fixed
ratio of 2.25 shares of Common Stock for each share of Common Stock subject to
an Award other than Option or Stock Appreciation Right granted under the Plan.
(c)Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 12 of the Plan, grants of Options or SARs under the Plan
in respect of no more than 1,500,000 shares of Common Stock may be made to any
individual Participant during any single fiscal year of the Company (for this
purpose, if a SAR is granted in tandem with an Option (such that the SAR expires
with respect to the number of shares of Common Stock for which the Option is
exercised), only the shares underlying the Option shall count against this
limitation); (ii) subject to Section 12 of the Plan, no more than the number of
shares of Common Stock equal to the Absolute Share Limit may be issued in the
aggregate pursuant to the exercise of Incentive Stock Options granted under the
Plan; (iii) subject to Section 12 of the Plan, during any single fiscal year of
the Company, no individual Participant may be granted Performance Compensation
Awards that are denominated in shares of Common Stock pursuant to Section 11 of
the Plan under which more than 750,000 shares of Common Stock may be earned in
the aggregate; (iv) the maximum number of shares of Common Stock subject to
Awards granted during a single fiscal year to any Non-Employee Director, taken
together with any cash fees paid to such Non-Employee Director for services
rendered for such fiscal year, shall not exceed $600,000 in total value
(calculating the value of any such Awards based on the grant date fair value of
such Awards for financial reporting purposes and counting compensation towards
this limit for the year in which it is earned, and not a later year, in the
event payment of the compensation is deferred); and (v)  subject to Section 12
of the Plan, during any single fiscal year of the Company, no individual
Participant may be granted Performance Compensation Awards that are denominated
in cash under which more than $10,000,000 may be earned in the aggregate.
(d)Other than with respect to Substitute Awards, (i) to the extent that an Award
under the Plan expires or is canceled, forfeited, terminated, settled in cash,
or otherwise is settled without a delivery to the Participant of the full number
of shares of Common Stock to which the Award related, and (ii) after June 30,
2018, an award granted under the 2014 Plan expires or is cancelled, forfeited,
terminated, settled in cash, or otherwise is settled without a delivery to the
Participant of the full number of shares of Common Stock to which the award
related, then in each case the undelivered shares shall be added to the shares
available





--------------------------------------------------------------------------------





for Awards under the Plan in accordance with Section 5(e) below. Shares of
Common Stock withheld by the Company or tendered by the Participant in payment
of the Exercise Price or taxes and other amounts relating to an Award (or, after
June 30, 2018, shares withheld or tendered to pay the exercise price or taxes or
other amounts relating to an award under the 2014 Plan), shall be deemed to
constitute shares not issued to the Participant and shall in each case be added
to the shares available for Awards under the Plan in accordance with Section
5(e); provided, however, that such shares shall not become available for
issuance hereunder if either (i) the applicable shares are withheld or
surrendered following the termination of the Plan or (ii) at the time the
applicable shares are withheld or surrendered, it would constitute a material
revision of the Plan subject to stockholder approval under any then-applicable
rules of the national securities exchange on which the Common Stock is listed.
Upon the exercise of any SAR under the Plan, the Absolute Share Reserve shall be
reduced only by the net number of shares issued upon such exercise and not by
the gross number of shares as to which such right is exercised.
(e)Any shares that again become available for Awards under the Plan pursuant to
this Section 5 shall be added as (A) one share for every one share subject to
Options or SARs granted under the Plan or options or stock appreciation rights
granted under the 2014 Plan, and (B) as 2.25 shares for every one share subject
to Awards other than Options or SARs granted under the Plan or awards other than
options or stock appreciation rights granted under the 2014 Plan.
(f)Shares of Common Stock issued by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase or a combination of
the foregoing. Following the Effective Date, no further award shall be granted
under the 2014 Plan.
(g)Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity directly or indirectly acquired by the Company or with
which the Company combines (“Substitute Awards”). Substitute Awards shall not be
counted against the Absolute Share Limit (nor shall Substitute Awards be added
to the Absolute Share Limit as provided above); provided, that Substitute Awards
issued in connection with the assumption of, or in substitution for, outstanding
options intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Code shall be counted against the aggregate number of shares
of Common Stock available for Awards of Incentive Stock Options under the Plan.
Subject to applicable stock exchange requirements, available shares under a
stockholder approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce (or be added back to) the number of shares of Common
Stock available for issuance under the Plan.
6.Eligibility. Participation in the Plan shall be limited to Eligible Persons.
7.Options.
(a)General. Each Option granted under the Plan shall be evidenced by an Award
agreement, in written or electronic form, which agreement need not be the same
for each Participant. Each Option so granted shall be subject to the conditions
set forth in this Section 7, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award agreement. All Options
granted under the Plan shall be Nonqualified Stock Options unless the applicable
Award agreement expressly states that the Option is intended to be an Incentive
Stock Option. Incentive Stock Options shall be granted only to Eligible Persons
who are employees of the Company and its Affiliates, and no Incentive Stock
Option shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code, provided that any Option intended
to be an Incentive Stock Option shall not fail to be effective solely on account
of a failure to obtain such approval, but rather such Option shall be treated as
a Nonqualified Stock Option unless and until such approval is obtained. In the
case of an Incentive Stock Option, the terms and conditions of such grant shall
be subject to and comply with such rules as may be prescribed by Section 422 of
the Code. If for any reason an Option intended to be an Incentive Stock Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.
(b)Exercise Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of the Company or any Affiliate, the Exercise Price per
share shall be no less than 110% of the Fair Market Value per share on the Date
of Grant.
(c)Vesting and Expiration; Termination.
(i)Options shall vest and become exercisable in such manner and on such date or
dates or upon such events as determined by the Committee; provided, however,
that notwithstanding any such vesting date or event, the Committee





--------------------------------------------------------------------------------





may, in its sole discretion, accelerate the vesting of any Option at any time
and for any reason. Options shall expire upon a date determined by the
Committee, not to exceed ten years from the Date of Grant (the “Option Period”);
provided, that if the Option Period (other than in the case of an Incentive
Stock Option) would expire at a time when trading in the shares of Common Stock
is prohibited by the Company’s insider trading policy (or Company-imposed
“blackout period”), then the Option Period shall be automatically extended until
the 30th day following the expiration of such prohibition. Notwithstanding the
foregoing, in no event shall the Option Period exceed five years from the Date
of Grant in the case of an Incentive Stock Option granted to a Participant who
on the Date of Grant owns stock representing more than 10% of the voting power
of all classes of stock of the Company or any Affiliate.
(ii)Unless otherwise provided by the Committee, whether in an Award agreement or
otherwise, in the event of (A) a Participant’s Termination by the Service
Recipient for Cause or should a Participant engage in conduct constituting Cause
while holding one or more Options, all outstanding Options granted to such
Participant shall immediately terminate and expire, (B) a Participant’s
Termination due to death or Disability, each outstanding Option shall remain
exercisable for one year thereafter (but in no event beyond the expiration of
the Option Period) and (C) a Participant’s Termination for any other reason,
each outstanding Option shall remain exercisable for ninety (90) days thereafter
(but in no event beyond the expiration of the Option Period). During the
applicable post-Termination exercise period under the foregoing clauses (B) and
(C), the Option may not be exercised for more than the number of vested shares
for which the Option is at the time exercisable. No additional shares shall vest
under the Option following the Participant’s Termination except to the extent
(if any) specifically authorized by the Committee in its sole discretion
pursuant to an express written agreement with the Participant. Upon the
expiration of the applicable exercise period under the foregoing clauses (B) and
(C) or (if earlier) upon the expiration of the Option Period, the Option shall
terminate and cease to be outstanding for any shares for which the Option has
not been exercised.
(d)Method of Exercise and Form of Payment. No shares of Common Stock shall be
issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any income, employment or other applicable
taxes or other amounts required to be withheld or accounted for to any
applicable tax authority. Options which have become exercisable may be exercised
by delivery of written or electronic notice of exercise to the Company (or
telephonic instructions to the extent provided by the Committee) in accordance
with the terms of the Option accompanied by payment of the Exercise Price. The
Exercise Price shall be payable (i) in cash, check, cash equivalent or shares of
Common Stock valued at the Fair Market Value at the time the Option is exercised
(including, pursuant to procedures approved by the Committee, by means of
attestation of ownership of a sufficient number of shares of Common Stock in
lieu of actual issuance of such shares to the Company); provided, that such
shares of Common Stock are not subject to any pledge or other security interest
and have been held for the requisite period (if any) necessary to avoid any
resulting charge to the Company’s earnings for financial reporting purposes; or
(ii) by such other method as the Committee may permit in its sole discretion,
including: (A) in other property having a fair market value on the date of
exercise equal to the Exercise Price, (B) if there is a public market for the
shares of Common Stock at such time, by means of a broker-assisted “cashless
exercise” pursuant to which the Company is delivered (including telephonically
to the extent permitted by the Committee) a copy of irrevocable instructions to
a stockbroker to sell the shares of Common Stock otherwise issuable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price or (C) a “net exercise” procedure effected by withholding the
minimum number of shares of Common Stock otherwise issuable in respect of an
Option that are needed to pay the Exercise Price and all applicable required
withholding and any other applicable taxes or other amount. Any fractional share
of Common Stock shall be settled in cash.
(e)Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Common Stock before the later of (A) two years
after the Date of Grant of the Incentive Stock Option or (B) one year after the
date of exercise of the Incentive Stock Option. The Company may, if determined
by the Committee and in accordance with procedures established by the Committee,
retain possession, as agent for the applicable Participant, of any Common Stock
acquired pursuant to the exercise of an Incentive Stock Option until the end of
the period described in the preceding sentence, subject to complying with any
instructions from such Participant as to the sale of such Common Stock.
(f)Compliance with Laws, etc. Notwithstanding the foregoing, in no event shall a
Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002 or any other applicable
law, any applicable rule of the SEC or any applicable rule or regulation of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or traded.





--------------------------------------------------------------------------------





8.Stock Appreciation Rights.
(a)General. Each SAR granted under the Plan shall be evidenced by an Award
agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.
(b)Strike Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.
(c)Vesting and Expiration; Termination.
(i)(i) A SAR granted in connection with an Option shall become exercisable and
shall expire according to the same vesting schedule and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall vest and
become exercisable in such manner and on such date or dates or upon such events
as determined by the Committee; provided, however, that, notwithstanding any
such vesting date or event, the Committee may, in its sole discretion,
accelerate the vesting of any SAR at any time and for any reason. SARs shall
expire upon a date determined by the Committee, not to exceed ten years from the
Date of Grant (the “SAR Period”); provided that, if the SAR Period would expire
at a time when trading in the shares of Common Stock is prohibited by the
Company’s insider trading policy (or Company-imposed “blackout period”), then
the SAR Period shall be automatically extended until the 30th day following the
expiration of such prohibition.
(ii)Unless otherwise provided by the Committee, whether in an Award agreement or
otherwise, in the event of (A) a Participant’s Termination by the Service
Recipient for Cause or should a Participant engage in conduct constituting Cause
while holding one or more SARs, all outstanding SARs granted to such Participant
shall immediately terminate and expire, (B) a Participant’s Termination due to
death or Disability, each outstanding SAR shall remain exercisable for one
(1) year thereafter (but in no event beyond the expiration of the SAR Period)
and (C) a Participant’s Termination for any other reason, each outstanding SAR
shall remain exercisable for ninety (90) days thereafter (but in no event beyond
the expiration of the SAR Period). During the applicable post-Termination
exercise period under the foregoing clauses (B) and (C), the SAR may not be
exercised for more than the number of vested shares for which the SAR is at the
time exercisable. No additional share shall vest under the SAR following the
Participant’s Termination except to the extent (if any) specifically authorized
by the Committee in its sole discretion pursuant to an express written agreement
with the Participant. Upon the expiration of the applicable exercise period
under the foregoing clauses (B) and (C) or (if earlier) upon the expiration of
the SAR Period, the SAR shall terminate and cease to be outstanding for any
shares for which the SAR has not been exercised.
(d)Method of Exercise. SARs which have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.
(e)Payment. Upon the exercise of a SAR, the Company shall pay to the Participant
an amount equal to the number of shares subject to the SAR that are being
exercised multiplied by the excess of the Fair Market Value of one share of
Common Stock on the exercise date over the Strike Price, less an amount equal to
any income, employment, or other applicable taxes or other amount required to be
withheld or accounted for to any tax authority. The Company shall pay such
amount in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee. Any fractional share of
Common Stock shall be settled in cash.
9.Restricted Stock and Restricted Stock Units.
(a)General. Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an Award agreement. Each Restricted Stock and Restricted Stock Unit
grant shall be subject to the conditions set forth in this Section 9, and to
such other conditions not inconsistent with the Plan as may be reflected in the
applicable Award agreement.
(b)Stock Certificates and Book Entry; Escrow or Similar Arrangement. Upon the
grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than issued to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable, and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute and deliver (in a manner permitted under
Section 14(a) of the Plan or as otherwise determined by the Committee) an
agreement evidencing an





--------------------------------------------------------------------------------





Award of Restricted Stock and, if applicable, an escrow agreement and blank
stock power within the amount of time specified by the Committee, the Award
shall be null and void. Subject to the restrictions set forth in this Section 9
and the applicable Award agreement, the Participant generally shall have the
rights and privileges of a stockholder as to such Restricted Stock, including
the right to vote such Restricted Stock; provided that any dividend payable on a
share of Restricted Stock shall be held by the Company and delivered (without
interest) to the Participant within fifteen (15) days following the date on
which the restrictions on such Restricted Stock lapse (and the right to any such
accumulated dividend shall be forfeited upon the forfeiture of the Restricted
Stock to which such dividend relates). To the extent any share of Restricted
Stock is forfeited, any stock certificate issued to the Participant evidencing
such share shall be returned to the Company, and all rights of the Participant
to such share and as a stockholder with respect thereto shall terminate without
further obligation on the part of the Company.
(c)Restricted Period; Termination.
(i)The Restricted Period with respect to Restricted Stock and Restricted Stock
Units shall lapse in such manner and on such date or dates or upon such events
as determined by the Committee; provided, however, that, notwithstanding any
such date or event, the Committee may, in its sole discretion, accelerate the
lapse of the Restricted Period at any time and for any reason.
(ii)Unless otherwise provided by the Committee, whether in an Award agreement or
otherwise, in the event of a Participant’s Termination for any reason prior to
the time that such Participant’s Restricted Stock or Restricted Stock Units, as
applicable, have vested, (x) all vesting with respect to such Participant’s
Restricted Stock or Restricted Stock Units shall cease and (y) unvested shares
of Restricted Stock and unvested Restricted Stock Units, as applicable, shall be
forfeited to the Company by the Participant for no consideration as of the date
of such Termination.
(d)Issuance of Restricted Stock and Settlement of Restricted Stock Units.
(i)Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award agreement. If an escrow arrangement is used,
upon such expiration, the Company shall issue to the Participant, or his or her
beneficiary, without charge, the stock certificate (or, if applicable, a notice
evidencing a book entry notation) evidencing the shares of Restricted Stock
which have not then been forfeited and with respect to which the Restricted
Period has expired (rounded down to the nearest full share). Dividends, if any,
that may have been withheld by the Committee and attributable to any particular
share of Restricted Stock shall be distributed to the Participant in cash or, at
the sole discretion of the Committee, in shares of Common Stock having a Fair
Market Value (on the date of distribution) equal to the amount of such
dividends, upon the release of restrictions on such share and, if such share is
forfeited, the Participant shall have no right to such dividends.
(ii)Unless otherwise provided by the Committee in an Award agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant,
or his or her beneficiary, without charge, one share of Common Stock (or other
securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (i) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units or (ii) defer the issuance of shares of Common Stock (or cash or
part shares of Common Stock and part cash, as the case may be) beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code. If a cash payment is made in
lieu of issuing shares of Common Stock, the amount of such payment shall be
equal to the Fair Market Value of the Common Stock as of the date on which the
Restricted Period lapsed with respect to such Restricted Stock Units. To the
extent provided in an Award agreement, the holder of outstanding Restricted
Stock Units shall be entitled to be credited with dividend equivalent payments
(upon the payment by the Company of dividends on shares of Common Stock) either
in cash or, at the sole discretion of the Committee, in shares of Common Stock
having a Fair Market Value equal to the amount of such dividends (and interest
may, at the sole discretion of the Committee, be credited on the amount of cash
dividend equivalents at a rate and subject to such terms as determined by the
Committee), which accumulated dividend equivalents (and interest thereon, if
applicable) shall be payable at the same time as the underlying Restricted Stock
Units are settled following the release of restrictions on such Restricted Stock
Units, and, if such Restricted Stock Units are forfeited, the Participant shall
have no right to such dividend equivalent payments.
(e)Legends on Restricted Stock. Each certificate, if any, representing
Restricted Stock awarded under the Plan, if any, shall bear a legend
substantially in the form of the following, in addition to any other information
the Company deems appropriate, until the lapse of all restrictions with respect
to such shares of Common Stock:
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE CATALENT, INC. 2018 OMNIBUS INCENTIVE PLAN AND A
RESTRICTED STOCK AWARD AGREEMENT, BETWEEN CATALENT, INC. AND PARTICIPANT. A





--------------------------------------------------------------------------------





COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE
OFFICES OF CATALENT, INC.
10.Other Stock-Based Awards. The Committee may issue unrestricted Common Stock,
rights to receive grants of Awards at a future date, or other Awards denominated
in Common Stock (including performance shares or performance units), under the
Plan to Eligible Persons, alone or in tandem with other Awards, in such amounts
as the Committee shall from time to time in its sole discretion determine. Each
Other Stock-Based Award granted under the Plan shall be evidenced by an Award
agreement. Each Other Stock-Based Award so granted shall be subject to such
conditions not inconsistent with the Plan as may be reflected in the applicable
Award agreement, including those set forth in Section 14(c) of the Plan.
11.Performance Compensation Awards.
(a)General. The Committee shall have the authority, at or before the time of
grant of any Award, to designate such Award as a Performance Compensation Award.
The Committee shall also have the authority to make an award of a cash bonus to
any Participant and designate such Award as a Performance Compensation Award.
(b)Discretion of Committee with Respect to Performance Compensation Awards. With
regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) or level(s) of the
Performance Goal(s) that is (are) to apply and the Performance Formula. To the
extent required under Section 162(m) of the Code, within the first ninety (90)
days of a Performance Period (or, within any other maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence and record the same in writing.
(c)Performance Criteria. The Performance Criteria that will be used to establish
the Performance Goal(s) may be based on the attainment of specific levels of
performance of the Company (or the performance of one or more Affiliates,
divisions or operational or business units, product lines, brands, business
segments, administrative departments, or any combination of the foregoing) and
may include one or more of the following: (i) net earnings or net income (before
or after taxes); (ii) basic or diluted earnings per share (before or after
taxes); (iii) net revenue or net revenue growth; (iv) gross revenue or gross
revenue growth, gross profit or gross profit growth; (v) net operating profit
(before or after taxes); (vi) return measures (including, but not limited to,
return on investment, assets, capital, employed capital, invested capital,
equity, or sales); (vii) cash flow measures (including, but not limited to,
operating cash flow, free cash flow, and cash flow return on capital), which may
but are not required to be measured on a per share basis; (viii) earnings before
or after interest, taxes, depreciation, amortization or rent (including EBIT,
EBITDA and EBITDAR); (ix) gross or net operating margins; (x) productivity
ratios; (xi) share price (including, but not limited to, growth measures and
total stockholder return, whether measured on an absolute or relative basis);
(xii) expense targets or cost reduction goals, general and administrative
expense savings; (xiii) operating efficiency; (xiv) objective measures of
customer satisfaction; (xv) working capital targets; (xvi) measures of economic
value added or other ‘value creation’ metrics; (xvii) inventory control;
(xviii) enterprise value; (xix) sales; (xx) stockholder return; (xxi) client
retention; (xxii) competitive market metrics; (xxiii) employee retention;
(xxiv) timely completion of new product rollouts; (xxv) timely launch of new
facilities; (xxvi) measurements related to a new purchasing “co-op”;
(xxvii) objective measures of personal targets, goals or completion of projects
(including but not limited to succession and hiring projects, completion of
specific acquisitions, reorganizations or other corporate transactions or
capital-raising transactions, expansions of specific business operations,
achieving specified operational objectives, and meeting divisional or project
budgets); (xxviii) system-wide revenues; (xxix) royalty income;
(xxx) comparisons of continuing operations to other operations; (xxxi) market
share; (xxxii) cost of capital, debt leverage year-end cash position or book
value; (xxxiii) strategic objectives, development of new product lines and
related revenue, sales and margin targets, co-branding or international
operations; or (xxxiv) any combination of the foregoing. Any one or more of the
Performance Criteria may be stated as a percentage of another Performance
Criteria, or used on an absolute or relative basis to measure the performance of
the Company or one or more Affiliates as a whole or any divisions or operational
or business units, product lines, brands, business segments, administrative
departments of the Company or one or more Affiliates or any combination thereof,
as the Committee may deem appropriate, or any of the above Performance Criteria
may be compared to the performance of a selected group of comparison companies,
or a published or special index that the Committee, in its sole discretion,
deems appropriate, or as compared to various stock market indices. The Committee
also has the authority to provide for accelerated vesting of any Award based on
the achievement of Performance Goals pursuant to the Performance Criteria
specified in this paragraph. To the extent required under Section 162(m) of the
Code, the Committee shall, within the first ninety (90) days of a Performance
Period (or, within any other maximum period allowed under Section 162(m) of the
Code), define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period. The Committee may also
grant Performance Compensation Awards that are based on Performance Criteria
other than those set forth above.
(d)Modification of Performance Goal(s). The Committee may specify adjustments or
modifications to be made to the calculation of a Performance Goal for such
Performance Period, based on and in order to appropriately reflect the following





--------------------------------------------------------------------------------





events, provided that, to the extent required under Section 162(m) of the Code,
unless otherwise determined by the Committee at the time the Performance
Compensation Award is granted, such adjustment or modification shall be
specified during the first ninety (90) days of a Performance Period (or, within
any other maximum period allowed under Section 162(m) of the Code), or at any
time thereafter to the extent the exercise of such authority at such time would
not cause the Performance Compensation Awards granted to any Participant for
such Performance Period to fail to qualify as “performance-based compensation”
under Section 162(m) of the Code: (i) an asset write-down; (ii) litigation or
any claim judgment or settlement; (iii) the effect of a changes in tax law, an
accounting principle, or another law, stock exchange listing standard, or
regulatory rule affecting reported results; (iv) any reorganization or
restructuring program; (v) any unusual, infrequently occurring or nonrecurring
item or event or as described in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year; (vi) any acquisition or
divestiture; (vii) any other specific, unusual, infrequently occurring or
nonrecurring event, or objectively determinable category thereof; (viii) any
foreign exchange gain or loss; (ix) discontinued operations and nonrecurring
charges; and (x) a change in the Company’s fiscal year.
(e)Payment of Performance Compensation Awards.
(i)Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.
(ii)Limitation. Unless otherwise provided in the applicable Award agreement, a
Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) all or some of the portion of such Participant’s
Performance Compensation Award has been earned for the Performance Period based
on the application of the Performance Formula to such achieved Performance
Goals.
(iii)Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.
(iv) Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion. Unless otherwise provided in the
applicable Award agreement, the Committee shall have the discretion to (A) grant
or provide payment in respect of Performance Compensation Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained or (B) increase a Performance Compensation Award, subject to the
applicable limitations set forth in Section 5 of the Plan.
(f)Timing of Award Payments. Unless otherwise provided in the applicable Award
agreement, Performance Compensation Awards granted for a Performance Period
shall be paid to Participants as soon as administratively practicable following
completion of the certifications required by this Section 11. Any Performance
Compensation Award that has been deferred shall not (between the date as of
which the Award is deferred and the payment date) increase (i) with respect to a
Performance Compensation Award that is payable in cash, by a measuring factor
for each fiscal year greater than a reasonable rate of interest set by the
Committee or (ii) with respect to a Performance Compensation Award that is
payable in shares of Common Stock, by an amount greater than the appreciation of
a share of Common Stock from the date such Award is deferred to the payment
date. Any Performance Compensation Award that is deferred and is otherwise
payable in shares of Common Stock shall be credited (during the period between
the date as of which the Award is deferred and the payment date) with dividend
equivalents (in a manner consistent with the methodology set forth in the last
sentence of Section 9(d)(ii) of the Plan).
12.Changes in Capital Structure and Similar Events. In the event of (a) any
dividend (other than regular cash dividends) or other distribution (whether in
the form of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, spin-off, combination, repurchase or
exchange of shares of Common Stock or other securities of the Company, issuance
of warrants or other rights to acquire shares of Common Stock or other
securities of the Company, or other similar corporate transaction or event
(including a Change in Control) that affects the shares of Common Stock, or
(b) unusual or nonrecurring events (including a Change in Control) affecting the
Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange or inter-dealer
quotation system, accounting principles or law, such that in either case an
adjustment is determined by the Committee in its sole discretion to be necessary
or appropriate, then the Committee shall make any such adjustments in such
manner as it may deem equitable, including any or all of the following:





--------------------------------------------------------------------------------





(i)adjusting any or all of (A) the Absolute Share Limit, (B) the number of
shares of Common Stock or other securities of the Company (or number and kind of
other securities or other property) which may be issued in respect of Awards or
with respect to which Awards may be granted under the Plan (including adjusting
any or all of the limitations under Section 5 of the Plan) and (C) the terms of
any outstanding Award, including (1) the number of shares of Common Stock or
other securities of the Company (or number and kind of other securities or other
property) subject to outstanding Awards or to which outstanding Awards relate,
(2) the Exercise Price or Strike Price with respect to any Award or (3) any
applicable performance measures (including Performance Criteria and Performance
Goals);
(ii)providing for a substitution or assumption of Awards (or awards of an
acquiring company), accelerating the exercisability of, lapse of restrictions
on, or termination of, Awards or providing for a period of time (which shall not
be required to be more than ten (10) days) for Participants to exercise
outstanding Awards prior to the occurrence of such event (and any such Award not
so exercised shall terminate upon the occurrence of such event); and
(iii)cancelling any one or more outstanding Awards and causing to be paid to the
holders holding vested Awards (including any Award that would vest as a result
of the occurrence of such event but for such cancellation) the value of such
Awards, if any, as determined by the Committee (which if applicable may be based
upon the price per share of Common Stock received or to be received by other
stockholders of the Company in such event), including, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
shares of Common Stock subject to such Option or SAR over the aggregate Exercise
Price or Strike Price of such Option or SAR, respectively (it being understood
that, in such event, any Option or SAR having a per share Exercise Price or
Strike Price equal to, or in excess of, the Fair Market Value of a share of
Common Stock subject thereto may be canceled and terminated without any payment
or consideration therefor);
provided, however, that, in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto)), the Committee
shall make an equitable or proportionate adjustment to outstanding Awards to
reflect such equity restructuring. Any adjustment in Incentive Stock Options
under this Section 12 (other than any cancellation of Incentive Stock Options)
shall be made only to the extent not constituting a “modification” within the
meaning of Section 424(h)(3) of the Code, and any adjustments under this
Section 12 shall be made in a manner that does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act. Any such
adjustment shall be conclusive and binding for all purposes. Payments to holders
pursuant to clause (iii) above shall be made in cash or, in the sole discretion
of the Committee, in the form of such other consideration necessary for a
Participant to receive property, cash, or securities (or combination thereof) as
such Participant would have been entitled to receive upon the occurrence of the
transaction if the Participant had been, immediately prior to such transaction,
the holder of the number of shares of Common Stock covered by the Award at such
time (less any applicable Exercise Price or Strike Price). In addition, prior to
any payment or adjustment contemplated under this Section 12, the Committee may
require a Participant to (A) represent and warrant as to the unencumbered title
to his Awards, (B) bear such Participant’s pro rata share of any post-closing
indemnity obligations, and be subject to the same post-closing purchase price
adjustments, escrow terms, offset rights, holdback terms, and similar conditions
as the other holders of Common Stock, and (C) deliver customary transfer
documentation as reasonably determined by the Committee.
13.Amendments and Termination.
(a)Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if (i) such approval is necessary to
comply with any regulatory requirement applicable to the Plan (including as
necessary to comply with any rule or regulation of any securities exchange or
inter-dealer quotation system on which the securities of the Company may be
listed or quoted) or for any change in GAAP, (ii) it would increase the number
of securities that may be issued under the Plan (except for increases pursuant
to Section 5 or 12 of the Plan), or (iii) it would materially modify the
requirements for participation in the Plan; provided, further, that any such
amendment, alteration, suspension, discontinuance or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary. Notwithstanding the foregoing, no amendment shall be made to the
last proviso of Section 13(b) of the Plan without stockholder approval.
(b)Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award agreement, waive any condition or right
under, amend any term of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award agreement, prospectively
or retroactively (including after a Participant’s Termination); provided that
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant; provided,
further, that without stockholder approval, except as otherwise permitted under
Section 12 of the Plan, (i) no amendment or modification may reduce the Exercise
Price of any Option or the Strike Price of any SAR, (ii) the Committee may not
cancel any outstanding Option or SAR and replace it with a new Option





--------------------------------------------------------------------------------





or SAR (with a lower Exercise Price or Strike Price, as the case may be) or
other Award or cash payment that is greater than the intrinsic value (if any) of
the cancelled Option or SAR, (iii) the Committee may not cancel an Option or SAR
(when the Exercise Price or Strike Price per share exceeds the Fair Market Value
of one share) in exchange for cash or another Award and (iv) the Committee may
not take any other action which is considered a “repricing” for purposes of the
stockholder approval rules of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or quoted.
14.General.
(a)Award Agreements. Each Award under the Plan shall be evidenced by an Award
agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rule applicable thereto, including the
effect on such Award of the death, Disability or Termination of a Participant,
or of such other events as may be determined by the Committee. For purposes of
the Plan, an Award agreement may be in any such form (written or electronic) as
determined by the Committee (including a Board or Committee resolution, an
employment agreement, a notice, a certificate or a letter) evidencing the Award.
The Committee need not require an Award agreement to be signed by the
Participant or a duly authorized representative of the Company.
(b)Nontransferability.
(i)Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian, representative or devisee. No Award may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or an Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
(ii)Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act or
any successor form of registration statement promulgated by the SEC
(collectively, the “Immediate Family Members”); (B) a trust solely for the
benefit of the Participant and his or her Immediate Family Members; (C) a
partnership or limited liability company whose only partners or stockholders are
the Participant and his or her Immediate Family Members; or (D) a beneficiary to
whom donations are eligible to be treated as “charitable contributions” for
federal income tax purposes; (each transferee described in clauses (A), (B),
(C) and (D) above is hereinafter referred to as a “Permitted Transferee”);
provided that the Participant gives the Committee advance written notice
describing the terms and conditions of the proposed transfer and the Committee
notifies the Participant in writing that such a transfer would comply with the
requirements of the Plan.
(iii)The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution, (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award agreement, that such a registration
statement is necessary or appropriate, (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise, and (D) the consequences of the
Termination of the Participant under the terms of the Plan and the applicable
Award agreement shall continue to be applied with respect to the Participant,
including that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award agreement.
(c)Dividends and Dividend Equivalents. The Committee in its sole discretion may
provide a Participant as part of an Award with dividends or dividend
equivalents, payable in cash, shares of Common Stock, other securities, other
Awards or other property, on such terms and conditions as may be determined by
the Committee in its sole discretion, including accumulation of dividends or
dividend equivalents, or reinvestment in additional shares of Common Stock,
Restricted Stock or other Awards; provided that no dividend or dividend
equivalent shall be payable in respect of outstanding (i) Options or SARs or
(ii) other unearned Awards subject to any vesting condition (although dividends
and dividend equivalents may be accumulated in respect of unearned Awards and
paid within fifteen (15) days after such Awards are earned and become payable or
distributable). Any dividend or dividend equivalent payable in connection with
an unvested Award shall not be paid until and unless the underlying Award vests
and shall be subject to risk of forfeiture to the same extent as the underlying
Award.
(d)Tax Withholding.





--------------------------------------------------------------------------------





(i)A Participant shall be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold, from any cash, share of Common Stock, other securities or other
property issuable or deliverable under any Award or from any compensation or
other amounts owing to a Participant, the amount (in cash, shares of Common
Stock, other securities or other property) of any required withholding or any
other applicable taxes or other amount in respect of an Award, its exercise, or
any payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Committee or the Company to
satisfy all obligations for the payment of such withholding or any other
applicable taxes and other amount.
(ii)Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) the delivery of shares of Common Stock
(which are not subject to any pledge or other security interest) owned by the
Participant having a Fair Market Value equal to such withholding liability or
(B) having the Company withhold from the number of shares of Common Stock
otherwise issuable or deliverable pursuant to the exercise or settlement of the
Award a number of shares with a Fair Market Value equal to such withholding
liability at a withholding rate determined by the Company in its sole discretion
(but in no event to exceed the maximum statutory tax rates of the Participant’s
applicable jurisdiction (or such other rate as would not trigger a negative
accounting impact)). Any shares withheld in excess of the shares required to
satisfy withholding liability at the minimum statutory withholding rates shall
not be added back to the share reserve under Section 5(e).
(e)No Claim to Awards; No Rights to Continued Employment; Waiver. No employee of
the Company or any Affiliate, or other person, shall have any claim or right to
be granted an Award under the Plan or, having been selected for the grant of an
Award, to be selected for a grant of any other Award. There is no obligation for
uniformity of treatment of Participants or holders or beneficiaries of Awards.
The terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant and may be made selectively among Participants, whether or not such
Participants are similarly situated. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or any Affiliate, nor shall it be
construed as giving any Participant any rights to continued service on the
Board. The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award agreement. By accepting an Award under the
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under the
Plan or any Award agreement, except to the extent of any provision to the
contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.
(f)International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, to the extent applicable, the Committee may in its sole discretion amend
the terms of the Plan and create or amend Sub-Plans or amend outstanding Awards
with respect to such Participants in order to conform such terms with the
requirements of local law or to obtain more favorable tax or other treatment for
a Participant, the Company or its Affiliates.
(g)Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his or her death to the extent such beneficiary
designation is valid under local law. A Participant may, from time to time,
revoke or change his or her beneficiary designation without the consent of any
prior beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be his
or her spouse or, if the Participant is unmarried at the time of death, his or
her estate.
(h)Termination. Except as otherwise provided in an Award agreement, unless
determined otherwise by the Committee at any point following such event:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including a call to active duty for military
service through a Reserve or National Guard unit) nor a transfer from employment
or service with one Service Recipient to employment or service with another
Service Recipient (or vice-versa) shall be considered a Termination; and (ii) if
a Participant undergoes a Termination of employment, but such Participant
continues to provide services to the Company and its Affiliates in a
non-employee capacity, such change in status shall not be considered a
Termination for purposes of the Plan. Further, unless otherwise determined by
the Committee, in the event that any Service Recipient ceases to be an Affiliate
of the Company (by reason of sale, divestiture, spin-off, or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute a Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.





--------------------------------------------------------------------------------





(i)No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock that are subject to Awards
hereunder until such shares have been issued or delivered to such person.
(j)Government and Other Regulations.
(i)The obligation of the Company to settle Awards in shares of Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any term or condition of any Award to the contrary, the Company
shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any share of Common Stock pursuant
to an Award unless such share has been properly registered for sale pursuant to
the Securities Act or unless the Company has received an opinion of counsel (if
the Company has requested such an opinion), satisfactory to the Company, that
such share may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act any share of Common Stock to be
offered or sold under the Plan. The Committee shall have the authority to
provide that all shares of Common Stock or other securities of the Company or
any Affiliate issued under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
Plan, the applicable Award agreement, the federal securities laws, or the rules,
regulations and other requirements of the SEC, any securities exchange or
inter-dealer quotation system on which the securities of the Company are listed
or quoted and any other applicable federal, state, local or non-U.S. law, rule,
regulation or other requirement, and, without limiting the generality of
Section 9 of the Plan, the Committee may cause a legend or legends to be put on
certificates representing shares of Common Stock or other securities of the
Company or any Affiliate issued under the Plan to make appropriate reference to
such restrictions or may cause such Common Stock or other securities of the
Company or any Affiliate issued under the Plan in book-entry form to be held
subject to the Company’s instructions or subject to appropriate stop-transfer
orders. Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional term or provision to any Award granted
under the Plan that it in its sole discretion deems necessary or advisable in
order that such Award complies with the legal requirements of any governmental
entity to whose jurisdiction the Award is subject.
(ii)The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions or blockage or
other market considerations would make the Company’s acquisition of shares of
Common Stock from the public markets, the Company’s issuance of Common Stock to
the Participant, the Participant’s acquisition of Common Stock from the Company
or the Participant’s sale of Common Stock to the public markets, illegal,
impracticable or inadvisable.
(k)No Section 83(b) Election Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.
(l)Payments to Persons Other Than Participants. If the Committee shall find that
any person to whom any amount is payable under the Plan is unable to care for
his or her affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his or her estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may, if the
Committee so directs the Company, be paid to his or her spouse, child, relative,
an institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.
(m)Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.
(n)No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any asset in a trust or
other entity to which contributions are made or otherwise to segregate any
asset, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no right under





--------------------------------------------------------------------------------





the Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.
(o)Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accounting firm of the
Company or any Affiliate or any other information furnished in connection with
the Plan by any agent of the Company, the Committee or the Board, other than
himself.
(p)Relationship to Other Benefits. No payment under the Plan shall be taken into
account in determining any benefit under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise expressly provided in such other plan or as required by applicable
law.
(q)Governing Law. The Plan shall be governed by and construed in accordance with
the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.
(r)Severability. If any provision of the Plan or any Award or Award agreement is
or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
(s)Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.
(t)Section 409A of the Code.
(i)Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of this Plan comply with Section 409A of the Code, and all
provisions of this Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding any tax or penalty under
Section 409A of the Code. Each Participant is solely responsible and liable for
the satisfaction of any tax or penalty that may be imposed on or in respect of
such Participant in connection with this Plan (including any tax or penalty
under Section 409A of the Code), and neither the Company nor any Affiliate shall
have any obligation to indemnify or otherwise hold such Participant (or any
beneficiary) harmless from any such tax or penalty. With respect to any Award
that is considered “deferred compensation” subject to Section 409A of the Code,
references in the Plan to “termination of employment” (and substantially similar
phrases) shall mean “separation from service” within the meaning of Section 409A
of the Code. For purposes of Section 409A of the Code, each of the payments that
may be made in respect of any Award granted under the Plan is designated as a
separate payment.
(ii)Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payment in respect of any Award that is “deferred compensation” subject to
Section 409A of the Code and would otherwise be payable upon the Participant’s
“separation from service” (as defined in Section 409A of the Code) shall be made
to such Participant prior to the date that is six months after the date of such
Participant’s “separation from service” or, if earlier, the Participant’s date
of death. Following any applicable six-month delay, all such delayed payments
will be paid in a single lump sum on the earliest date permitted under
Section 409A of the Code that is also a business day.
(iii)Unless otherwise provided by the Committee in an Award agreement or
otherwise, in the event that the timing of any payment in respect of any Award
(that otherwise is “deferred compensation” subject to Section 409A of the Code)
would be accelerated upon the occurrence of (A) a Change in Control, no such
acceleration shall be permitted unless the event giving rise to the Change in
Control satisfies the definition of a change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation, pursuant to Section 409A of the Code or (B) a
Disability, no such acceleration shall be permitted unless the Disability also
satisfies the definition of “disability” pursuant to Section 409A of the Code.
(u)Clawback/Forfeiture. Notwithstanding anything to the contrary in the Plan, an
Award agreement may provide that the Committee may, in its sole discretion,
cancel such Award if the Participant has engaged in or engages in any
Detrimental Activity. The Committee may also provide in an Award agreement that,
if the Participant otherwise has engaged in or engages in any Detrimental
Activity, the Participant will forfeit any gain realized on the vesting or
exercise of such Award and must repay the gain to the Company. The Committee may
also provide in an Award agreement that, if the Participant receives any amount
in excess of what the Participant should have received under the terms of the
Award for any reason (including by reason of a financial restatement, mistake in
calculation or other administrative error), then the Participant shall be
required to repay any such excess





--------------------------------------------------------------------------------





amount to the Company. Without limiting the foregoing, all Awards shall be
subject to reduction, cancellation, forfeiture or recoupment to the extent
necessary to comply with applicable law.
(v)Expenses; Titles and Headings. The expenses of administering the Plan shall
be borne by the Company and its Affiliates. The titles and headings of the
sections in the Plan are for convenience of reference only, and in the event of
any conflict, the text of the Plan, rather than such titles or headings shall
control.
* * *
Adopted by Board: August 23, 2018
Approved by Shareholders: October 31, 2018





